Bleckley, Justice,
concurring.
This court has held that only a statutory bond will dissolve a garnishment. 55 Ga., 67. In order for there to be a statutory bond, there must also be security. Code, §3540. As a married woman cannot bind herself by any contract of suretyship (Code, §1783; 59 Ga., 254), a bond with no security but a married woman, is a bond with no security at all, and is therefore no statutory bond. It follows that the garnishment in the present case was not legally dissolved ; and if this had appealed on the face of the papers, the damage, if any, would have been to the garnishees, and not to the plaintiffs. The plaintiffs would not have been damaged, because a patent nullity in the shape of a bond would have been no obstacle to proceeding against the garnishees ; and the garnishees would have been damaged, because the clerk’s certificate that bond and security had been given would have been no protection to them in paying out the money. It would have been just as though the clerk had certified that a mortgage was not upon record, when in fact it was. Such a certificate would leave the lien of the mortgage unaffected, and a person acting on the certificate and incurring loss thereby, would have to resort to the clerk for redress. So. in this case, the garnishees having parted with their custody of the money on the faith of the clerk’s certificate to the effect that bond and security had been given and the garnishment dissolved, they, and not the plaintiffs, would have been the sufferers if the bond, as did that in 55 Ga., supra, had shown on its face that it was not sufficient to work a dissolution of the garnishment; but the record does not disclose (for it gives no copy of the bond, nor does it state whether the coverture of the so-called surety appeared on the face of it or not), that the plaintiffs could have disregarded the bond and coerced the garnishees to respond to them for the money, notwithstanding their delivery of it to the debtor on the faith of the clerk’s certificate. So far as the record goes, it indicates that the coverture, though well known to the clerk, did not *791appear on the bond. If such was the fact, the garnishment was apparently dissolved legally, though not so at' bottom, and the garnishees were protected ; wherefore, the plaintiffs lost the amount which had been arrested in their hands; wherefore, the clerk injured'the plaintiffs to that amount— no more and no less.